Exhibit 10.1

2019 Form of Restricted Stock Units Award Agreement for Section 16 Officers

ON SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED STOCK INCENTIVE PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

ON Semiconductor Corporation, a Delaware Corporation, (the “Company”) hereby
grants to __________________ (the “Grantee”), a Participant in the ON
Semiconductor Corporation Amended and Restated Stock Incentive Plan, as amended
from time-to-time (the “Plan”), a Restricted Stock Units Award (the “Award”) for
units (“Units”) representing shares of the common stock of the Company
(“Stock”). This agreement to grant Stock Units (this “Grant Agreement”) is made
effective as of March 4, 2019 (the “Grant Date”).

RECITALS

A.    The Board of Directors of the Company (the “Board”) has adopted the Plan
as an incentive to retain employees, officers, and non-employee Directors of,
and Consultants to, the Company and to enhance the ability of the Company to
attract, retain, and motivate individuals upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.

B.    Under the Plan, the Board has delegated its authority to administer the
Plan to the Compensation Committee of the Board (the “Committee”).

C.    The Committee has approved the granting of Units to the Grantee pursuant
to the Plan to provide an incentive to the Grantee to focus on the long-term
growth of the Company, to protect the Company’s goodwill with its employees, to
protect the Company’s goodwill with its customers, and to protect the
confidential information of the Company.

D.    To the extent not specifically defined herein or in the Grantee’s
employment agreement or comparable agreement, as amended from time to time (the
“Employment Agreement”), all capitalized terms used in this Grant Agreement
shall have the meaning set forth in the Plan unless a contrary meaning is set
forth in the Employment Agreement.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1.    Grant of Units. The Company hereby grants to the Grantee a Restricted
Stock Units Award for _____ Units, representing the right to receive the same
number of shares of Stock, subject to the terms and conditions in this Grant
Agreement. This Award is granted pursuant to the Plan and its terms are
incorporated by reference.

2.    Vesting of Units. Subject to the provisions of the Plan and Section 3,
below, the Units will vest in accordance with the schedule below:

2.1    ____ Units will vest on March 4, 2020;



--------------------------------------------------------------------------------

2.2    An additional ____ Units will vest on March 4, 2021; and

2.3    The final ____ Units will vest on March 4, 2022.

3.    Termination of Employment or Services.

3.1    General. Subject to the provisions of Section 3.2 and Section 3.3, below,
if the Grantee terminates employment with the Company for any reason (including
upon a termination for Cause), or otherwise ceases to perform services for the
Company, any Units that are not vested under the schedule in Section 2, above,
will be canceled and forfeited as of the date of the Grantee’s termination of
employment or service.

3.2    Retirement. If: (i) the Grantee is Retirement Eligible (as defined below)
as of the Grant Date; and (ii) actually Retires after the six month anniversary
of the Grant Date, the Grantee shall continue to vest in the Units, as set forth
in Section 2, above, as if the Grantee’s termination of employment had not
occurred. For purposes of this Grant Agreement: (A) “Retirement Eligible” means
attainment of age 55, with 10 or more years of service with the Company, or
attainment of age 65; and (B) “Retires,” “Retire,” or “Retirement” means the
voluntary termination of employment by the Grantee if the Grantee is Retirement
Eligible; provided, that, the Grantee delivers a Notice of Termination (as
defined in the Employment Agreement) to the Company at least three months prior
to his or her last day of employment.

3.3    Change in Control. In the event the Company terminates the Grantee’s
employment without Cause (including a deemed termination for Good Reason, if
applicable for the Grantee, as defined in the Employment Agreement) within two
(2) years following a Change in Control, then the unvested portion of the Units
shall become immediately vested as of the date of the Grantee’s termination of
employment. If a Change in Control occurs following the date on which the
Grantee Retires, then the unvested portion of the Units shall become immediately
vested as of the date of the Change in Control.

4.    Time and Form of Payment. Subject to the provisions of this Grant
Agreement and the Plan, as the number of Units vest under Section 2 or under
Section 3, above, as the case may be, the Company will deliver to the Grantee
the same number of whole shares of Stock, rounded up or down. Subject to
Section 20, below, the Company must deliver the vested shares (if any) within
15 days of the applicable vesting date.

5.    Nontransferability. The Units granted by this Grant Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Article 13 of the Plan.

6.    Adjustments. In the event of a stock dividend or in the event the Stock
shall be changed into or exchanged for a different number or class of shares of
stock of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Grant Agreement the number and class of shares of stock
into which each outstanding share of Stock shall be so exchanged, all as set
forth in Section 5.3 of the Plan.

 

2



--------------------------------------------------------------------------------

7.    Delivery of Shares. No shares of Stock shall be delivered under this Grant
Agreement until: (i) the Units vest in accordance with the schedule set forth in
Section 2 or pursuant to Section 3, above, as the case may be; (ii) approval of
any governmental authority required in connection with the Grant Agreement, or
the issuance of shares thereunder, has been received by the Company; (iii) if
required by the Committee, the Grantee has delivered to the Company
documentation (in form and content acceptable to the Company in its sole and
absolute discretion) to assist the Company in concluding that the issuance to
the Grantee of any share of Stock under this Grant Agreement would not violate
the Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable federal, state or local securities or other laws or regulations;
(iv) the Grantee has complied with Section 13, below, in order for the proper
provision for required tax withholdings to be made; and (v) the Grantee
has executed and returned this Grant Agreement to the Company (which, in the
case of a Grant Agreement provided to the Grantee in electronic format, requires
that the Grantee click the “ACCEPT” button). This Grant Agreement must be
executed by the Grantee no later than the date 11 months from the Grant Date,
which is through and including the normal close of business of the Company for
its headquarters location in Phoenix, Arizona on February 4, 2020.

8.    Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act or any other applicable
federal, state or local securities laws or regulations.

9.    Voting and Other Stockholder Related Rights. The Grantee will have no
voting rights or any other rights as a stockholder of the Company (e.g., no
rights to cash dividends) with respect to unvested Units until the Units become
vested and the Company issues shares of Stock to the Grantee.

10.    Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Grant Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Grantee by the Company or an Affiliate, or upon deposit in
the U.S. Post Office or foreign postal service, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the current address on file with the Company or at such other address
as such party may designate in writing from time-to-time to the other party.

10.1    Description of Electronic Delivery. The Plan documents – which may
include but do not necessarily include the Plan, a grant notice, this Grant
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders – may be delivered to the Grantee
electronically. In addition, the Grantee may deliver electronically any grant
notice and this Grant Agreement to the Company or to such third party involved
in administering the Plan as the Company may designate from time-to-time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

 

3



--------------------------------------------------------------------------------

10.2    Consent to Electronic Delivery. The Grantee acknowledges that the
Grantee has read Section 10.1, above, and consents to the electronic delivery of
the Plan documents and any grant notice, as described in Section 10.1. The
Grantee acknowledges that he or she may receive from the Company a paper copy of
any documents delivered electronically at no cost to the Grantee by contacting
the Company by telephone or in writing.

11.    Administration. This Grant Agreement is subject to the terms and
conditions of the Plan and the Plan shall in all respects be administered by the
Committee in accordance with the terms and provisions of the Plan. The Committee
shall have the sole and complete discretion with respect to all matters reserved
to it by the Plan and decisions of the majority of the Committee with respect to
the Plan and this Grant Agreement shall be final and binding upon the Grantee
and the Company. In the event of any conflict between the terms and conditions
of this Grant Agreement and the Plan, the provisions of the Plan shall control.

12.    Continuation of Employment or Services. This Grant Agreement shall not be
construed to confer upon the Grantee any right to continue employment with, or
to provide services to, the Company and shall not limit the right of the
Company, in its sole and absolute discretion, to terminate the employment or
services of the Grantee at any time.

13.    Responsibility for Taxes and Withholdings. The Grantee acknowledges that,
regardless of any action the Company or the Grantee’s actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account, or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (the “Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Grantee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Grantee further
acknowledges that the Company and/or the Employer: (i) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Units, including the grant of the Units, the vesting of
Units, the conversion of the Units into shares or the receipt of an equivalent
cash payment, the subsequent sale of any shares acquired at vesting and the
receipt of any dividends and/or dividend equivalents; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Units to reduce or eliminate the Grantee’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Grantee has become subject
to tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Grantee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Article 17 of the Plan, if permissible under local law and subject to any
restrictions provided by the Committee prior to the vesting of the shares, the
Grantee authorizes the Company or the Employer, or their respective agents, to
withhold all applicable Tax-Related Items in shares of Stock to be issued upon
vesting/settlement of the Units. Alternatively, or in addition, subject to any
restrictions provided by the Committee prior to the vesting of the shares, the
Grantee authorizes the Company and/or the Employer, or their respective agents,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the

 

4



--------------------------------------------------------------------------------

Grantee by the Company and/or the Employer; (ii) withholding from proceeds of
the sale of shares of Stock acquired upon vesting/settlement of the Units either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Grantee’s behalf pursuant to this authorization); or (iii) personal check or
other cash equivalent acceptable to the Company.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or such greater amounts not to exceed the maximum statutory rate
necessary, in the applicable jurisdiction, to satisfy federal, state, and local
withholding tax requirements (but only if withholding at a rate greater than the
minimum statutory rate will not result in adverse financial accounting
consequences). In the event that the Company withholds an amount for Tax-Related
Items that exceeds the maximum withholding amount under applicable law, the
Grantee shall receive a refund of such over-withheld amount in cash and shall
have no entitlement to an equivalent amount in Stock. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares of Stock as
described herein, for tax purposes, the Grantee shall be deemed to have been
issued the full number of shares of Stock subject to the Award, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of the Grantee’s participation in
the Plan.

Finally, the Grantee shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares or the proceeds of the sale of shares of Stock if the
Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items.

14.    Amendments. Unless otherwise provided in the Plan or this Grant
Agreement, this Grant Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

15.    Integrated Agreement. Any grant notice, this Grant Agreement and the Plan
shall constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
this Grant Agreement shall survive any settlement of the Award and shall remain
in full force and effect.

16.    Severability. If one or more of the provisions of this Grant Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Grant Agreement
to be construed so as to foster the intent of this Grant Agreement and the Plan.

 

5



--------------------------------------------------------------------------------

17.    Counterparts. Any grant notice and this Grant Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

18.    Governing Law and Venue. This Grant Agreement shall be interpreted and
administered under the laws of the State of Delaware. For purposes of litigating
any dispute that arises under this grant or this Grant Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of Arizona, agree
that such litigation shall be conducted in the courts of Maricopa County,
Arizona, or the federal courts for the United States for the District of
Arizona, where this grant is made and/or to be performed.

19.    Other. The Grantee represents that the Grantee has read and is familiar
with the provisions of the Plan and this Grant Agreement, and hereby accepts the
Award subject to all of their terms and conditions.

20.    Section 409A Compliance. Section 409A of the Code imposes an additional
20% tax, plus interest, on payments from “non-qualified deferred compensation
plans.” Certain payments under this Grant Agreement could be considered to be
payments under a “non-qualified deferred compensation plan.” The additional 20%
tax and interest do not apply if the payment qualifies for an exception to the
requirements of Section 409A or complies with the requirements of Section 409A.
The Company believes, but does not and cannot warrant or guaranty, that the
payments due pursuant to this Grant Agreement comply with, or are exempt from,
the requirements of Section 409A. Notwithstanding anything to the contrary in
this Grant Agreement, if the Company determines that no exception to
Section 409A applies to the payments due pursuant to this Grant Agreement, to
the extent any payments are due on the Grantee’s termination of employment, the
term “termination of employment” shall mean “separation from service” as defined
in Treasury Regulation Section 1.409A-1(h) and, to the extent any payments are
due on a Change in Control, the term Change in Control shall mean a “change in
control event” as defined in Section 409A of the Code. In addition, if the
Grantee is a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)) and any payments due pursuant to this Grant Agreement are
payable on the Grantee’s “separation from service,” then such payments shall be
paid on the first business day following the expiration of the six month period
following the Grantee’s “separation from service.” This Grant Agreement shall be
operated in compliance with Section 409A or an exception thereto and each
provision of this Grant Agreement shall be interpreted, to the extent possible,
to comply with Section 409A or to qualify for an applicable exception. The
Grantee remains solely responsible for any adverse tax consequences imposed upon
the Grantee by Section 409A.

21.    Confidentiality; Reaffirmation of Restrictive Covenants; Violation.

21.1    Confidentiality of Agreement. The Grantee acknowledges and agrees that
the terms of this Grant Agreement are considered proprietary information of the
Company. The Grantee hereby agrees that Grantee shall maintain the
confidentiality of these matters to the fullest extent permitted by law and
shall not disclose them to any third party.

 

6



--------------------------------------------------------------------------------

21.2    Exceptions. There are limited exceptions to the above confidentiality
requirement if the Grantee is providing information to government agencies,
including but not limited to the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration (or its state equivalent), and the Securities and Exchange
Commission. This Grant Agreement does not limit the Grantee’s ability to
communicate with any government agencies regarding matters within their
jurisdiction or otherwise participate in any investigation or proceeding that
may be conducted by any government agency, including providing documents or
other information, without notice, to the government agencies. Nothing in this
Grant Agreement shall prevent the Grantee from disclosing confidential
information or trade secrets that: (i) is made: (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
the event that the Grantee files a lawsuit alleging retaliation by the Company
for reporting a suspected violation of law, the Grantee may disclose
confidential information or trade secrets related to the suspected violation of
law or alleged retaliation to the Grantee’s attorney and use the confidential
information or trade secrets in the court proceeding if the Grantee or the
Grantee’s attorney: (i) files any document containing confidential information
or trade secrets under seal; and (ii) does not disclose the confidential
information or trade secrets, except pursuant to court order. The Company
provides this notice in compliance with, among others, the Defend Trade Secrets
Act of 2016.

21.3    Reaffirmation of Restrictive Covenants. By accepting this Award, the
Grantee reaffirms his or her obligation to comply with the confidentiality,
non-competition, non-solicitation, non-disclosure, confidential information, and
similar restrictive covenant provisions set forth in the Employment Agreement or
any other agreement to which the Grantee and the Company or any Affiliate are
parties.

21.4    Violation. If the Grantee violates the confidentiality provisions of
this Section 21, or the restrictive covenant provisions contained in the
Employment Agreement or any other agreement to which the Grantee and the Company
or any Affiliate are parties (e.g., non-competition provisions, non-solicitation
provisions, non-disclosure provisions, confidential information provisions,
etc.), the Company, without waiving any other remedy available, may revoke this
Award without further obligation or liability, and the Grantee may be subject to
disciplinary action, up to and including the Company’s termination of the
Grantee’s employment.

22.    Appendix. Notwithstanding any provisions in this Grant Agreement, the
grant of the Units shall be subject to any special terms and conditions set
forth in any appendix (or any appendices) to this Grant Agreement for the
Grantee’s country (the “Appendix”). Moreover, if the Grantee relocates to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Grant Agreement.

23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable

 

7



--------------------------------------------------------------------------------

in order to comply with local law or facilitate the administration of the Plan,
and to require the Grantee to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing. Further, the Award and
profits under this Grant Agreement are subject to the Company’s compensation
recovery policy or policies (and related Company practices) as such may be in
effect from time-to-time, whether or not such policies were adopted in response
to Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
as amended, and similar or related laws, rules and regulations. In addition to
the Company’s compensation recovery policy or policies, and notwithstanding
anything in the Plan or any Employment Agreement to the contrary, the Company
may require the Grantee to forfeit all or a portion of any unvested Units and
any shares of Stock delivered pursuant to this Grant Agreement if: (i) the
Grantee’s employment is terminated for Cause; or (ii) the Committee, in its sole
and absolute discretion, determines that the Grantee engaged in serious
misconduct that results or might reasonably be expected to result in financial
or reputational harm to the Company. The Grantee agrees to fully cooperate with
the Company in assuring compliance with the provisions of this Section 23 and
such compensation recovery policies and the provisions of applicable law,
including, but not limited to, promptly returning any compensation subject to
recovery by the Company pursuant to the provisions of this Section 23, such
policies and applicable law.

IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be signed by
its duly authorized representative and the Grantee has signed this Grant
Agreement as of the date first written above.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

8



--------------------------------------------------------------------------------

ON SEMICONDUCTOR CORPORATION By:       Tobin Cookman   Senior Vice President,
Human Resources and   Assistant Compliance and Ethics Officer GRANTEE By:    
Name:     Title:    

 

9